                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:18-CT-3279-D


JAMES F. BADGETT,                             )
                                              )
                              Plaintiff,      )
                                              )
                  v.                          )                     ORDER
                                              )
BUTNER FEDERAL MEDICAL                        )
CENTER, et al.,                               )
                                              )
                              Defendants. )


        On April 22, 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation

("M&R") and recommended that the court deny James F. Badgett' s ("Badgett") motion for ''joinder

of offenses, errors, and remedies" and dismiss the complaint without prejudice [D.E. 22]. Badgett

did not object to the M&R.

        "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emp~is, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face ofthe record. Accordingly, the court adopts the conclusions in the M&R [D.E. 22].

       In sum, the court ADOPTS the conclusions in the M&R [D.E. 22], DENIES plaintiff's
motion [D.E. 11], and DISMISSES the action for failure to state a claim pursuant to 28 U.S.C. §

191S(e)(2)(B). The clerk shall close the case.

       SO ORDERED. This 2.4- day of May 2019.




                                                      J~ C. ~VERID
                                                              9 1

                                                      United States District Judge




                                                 2
